Order affirmed, without costs. Memorandum: Section 2193 of the Penal Law, as amended by chapter 608 of the Laws of 1928, placed upon the officer required by law to deliver defendant to the proper officer in execution of the judgment, the duty to endorse upon the commitment papers the length of time spent by the convicted person in a prison or jail prior to his conviction and before sentence. The county judge, therefore, was under no duty in the matter. Moreover, the question sought to be presented upon this appeal has *909become academic by reason ©f the entry, on September 30, 1938, of an order of the County Court of Erie county, amending the judgment of conviction of appellant to show an allowance of credit to him for 169 days which he served in the Erie County Jail prior to the original sentence and by reason of the sheriff’s indorsement on the commitment papers showing the length of time spent by appellant in jail prior to the date of his original sentence. All concur. (The order denies petitioner’s application for a mandamus order.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.